DETAILED ACTION
This action is responsive to communication filed on 06/30/2022. The current pending claims are 1 – 12.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a target object detector configured to detect a position of a target object as a detection target in a regional image according to an image information of the regional image, the regional image being generated by capturing an imaging target region including a faucet spout from a upward side of the faucet spout; a faucet spout port detector configured to detect a position of a faucet spout port of the faucet spout in the regional image; and a determiner configured to determine whether to discharge water according to the position of the target object detected by the target object detector and the position of the faucet spout port detected by the faucet spout port detector was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claim 11, the combination as claimed including detecting a position of a target object as a detection target in a regional image according to an image information of the regional image in which an imaging target region including a faucet spout from a upward side of the faucet spout, by a target object detector; detecting a position of a faucet spout port of the faucet spout in the regional image, by a faucet spout port detector; and determining whether to discharge water according to the position of the target object detected by the target object detector and the position of the faucet spout port detected by the faucet spout port detector, by a determiner was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754